Citation Nr: 1040529	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a low back disability, 
including as secondary to service-connected degenerative joint 
disease of the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from November 1974 to 
November 1977.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a June 2007 rating decision by the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In that decision, the RO denied a claim for service connection 
for a "low back condition."  

In June 2010, the Veteran testified before the undersigned at a 
Board hearing.  A copy of the transcript has been associated with 
the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

In July 2006, the Veteran filed a claim stating he had a back 
injury in service.  In an October 2006 statement, he said in 
summer 1976 he was in a jeep accident in Germany while on a 
training mission.  He said no one was visibly hurt, but he felt 
that the incident did not help his back.  In August 1976, he said 
he had another accident; his own description shows that he 
appeared to have missed a ditch while driving.  In a December 
2007 notice of disagreement, the Veteran stated he believed that 
his back had been aggravated secondary to his service-connected 
left knee disability.  The Veteran is service-connected for 
degenerative joint disease of the left (at 20 percent disabling) 
and right (at 10 percent disabling) knees.  

At the June 2010 Board hearing, the Veteran could not remember 
having an injury to his back while on active duty (Transcript, p 
3).  He did say that he was involved in two jeep accidents 
(Transcript, p 4).  He said that his back pain has been 
intermittent-he has good days and bad days (Transcript, p 5).  
The Veteran was in a car accident after service in the 1980s 
(Transcript, p 10).  He said he had a "lumbar fracture" at that 
time.  (Transcript, p 11).  

Service treatment records show the Veteran complained that his 
back and left arm hurt in December 1974 (before the reported 
accidents in service).  He had some spinal tenderness but the 
range of motion was normal.  Sensation and reflexes were also 
normal.  The impression was that it was the third week of basic 
training and the Veteran had muscle strain.  

On a July 1975 report of medical history, the Veteran checked 
that he had recurrent back pain.  On a July 1977 report of 
medical examination, there were no defects or diagnoses in the 
physician's summary.  On the October 1977 report of medical 
examination, muscle spasm was noted in the lower back.  The 
Veteran also reported recurrent back pain.  In the physician's 
summary, mild chondromalacia of the knee was noted, but the 
physician stated that other reported problems had only a minor 
impact.  

March 1983 records from Good Samaritan Hospital show the Veteran 
complained about a recent onset of lumbar pain.  An X-ray taken 
the same month showed an old healed injury at L4 with some 
associated irregularity at L3.  There was also mild narrowing of 
L5-S1 disc space.  

On a Hanssen Chiropractic questionnaire dated July 1990, the 
Veteran complained of back pain.  He reported being in a car 
accident in 1987.  He also told the doctor he was diagnosed with 
degenerative disc disease in 1982.  He said in 1982 he couldn't 
walk at all.  He reported this was his "first episode" since 
1982.  

The Veteran gave a similar history regarding an accident at an 
April 1991 VA visit.  He complained of low back pain for the past 
two weeks.  He reported an episode of his back going out in 1982.  
At that time he was told he had degenerative joint disease.  He 
was in a car accident in 1986.  He currently had a back spasm.  
The assessment was low back pain; a musculoskeletal source was 
suspected.  A September 1994 VA record reflects that the Veteran 
complained of radiating pain in the upper buttocks.  The Veteran 
had tenderness in the thoracolumbar spine.  

A June 2006 VA radiology record showed intervertebral 
osteochondrosis and slight levoscoliosis.  Degenerative changes 
were suggested along with slight levoscoliosis.  
At a VA history and physical examination the same month, the 
Veteran said he has been dealing with arthritic pain to his back 
and knees without the help of a physician for 18 years.  He could 
no longer afford chiropractic care.  He fell the past October and 
had not been able to fully recover.  He was assessed with 
arthritis of the lumbar spine, among other things.  

A July 2006 letter from Dr. Lucas, D.C., states that the 
Veteran's degenerative back condition is most likely due to years 
of service in the military.  The doctor stated that the 
degenerative process is slow and records show the Veteran has had 
his condition for some time.  He pointed to the March 1983 
records which he said showed "signs of early degeneration."  
Dr. Lucas related the Veteran's spine condition to previous 
injuries, but did not specifically state the condition and did 
was not specific regarding the injuries to which he was 
referring.  

In October 2009, the Veteran received a VA examination for the 
spine.  The claims file was received and reviewed.  The Veteran 
had no assistive devices for the spine.  The Veteran stated he 
injured his back on active duty while stationed in Germany when 
he was in a Jeep accident in 1976.  He had acute low back pain 
and did not seek medical treatment for it.  In two or three 
weeks, the pain resolved.  He claimed the pain in his lower back 
had increased over the years.  

Physical examination revealed a decreased range of motion.  An X-
ray noted degenerative disc disease throughout the lumbar spine, 
most pronounced at L5-S1 and mild bilateral facet osteoarthritis 
from L4 to S1.  There was no change between these X-rays and ones 
taken in 2006.  The Veteran was diagnosed with degenerative disc 
disease and osteoarthritis of the lumbar spine with decreased and 
painful motion and increased pain with repetitive motion.  The 
examiner briefly summarized the findings and complaints regarding 
the back in the Veteran's service treatment records.  The 
examiner said: 

Considering his first low back pain complaint post-service 
was 18 years later, and at that, was 32 years from his entry 
into the military; thus one could not opine that the 
degenerative disc disease or osteoarthritis was caused by 
the service injuries as claimed.  

The examiner went on to explain that knee pain and a potential 
limp would not be linked to degenerative disc disease or 
osteoarthritis "on a more likely than not basis."  

On remand, the claims file should be returned to the October 2009 
VA examiner, or if necessary, the Veteran should be scheduled for 
a new VA examination.  The claims file shows the first documented 
post-service complaint of back pain was in 1983, not 18 years 
after service.  The Veteran did state that he had been treating 
himself for 18 years since service in a June 2006 VA record, 
however, the March 1983 Good Samaritan Hospital records show he 
was mistaken.  The examiner should take all of the available 
records into account when coming to an opinion, including the 
Veteran's reports of being in a car accident in 1987 (See June 
2010 transcript, p 10-11 and the July 1990 Hanssen Chiropractic 
record).  The examiner should specifically address the July 2006 
opinion of Dr. Lucas and address the issues of secondary service 
connection and secondary aggravation due to his service-connected 
knee disabilities.  

Accordingly, the case is REMANDED for the following action: 

1.  Return the claims file to the October 
2009 VA examiner or, if that examiner is not 
available, schedule the Veteran for a new VA 
examination in order to determine the nature 
and etiology of his currently diagnosed low 
back disability.  The claims file and a copy 
of this remand must be made available to and 
be reviewed by the examiners in conjunction 
with the examination.  The examiner(s) must 
indicate in the examination report that the 
claims file was reviewed in conjunction with 
the examination.  All necessary tests should 
be conducted.  

First, the examiner should determine whether 
it is at least as likely as not that his 
current degenerative disc disease and 
osteoarthritis of the lumbar spine had its 
clinical onset in service or is otherwise 
related to active duty.  All opinions and 
conclusions expressed must be supported by a 
complete rationale.  

The examiner should reference evidence 
summarized herein including: 
*	the December 1974 service treatment 
record showing back muscle strain;
*	the October 1977 separation examination 
showing muscle spasm; 
*	the March 1983 records from Good 
Samaritan Hospital;
*	the July 1990 chiropractic questionnaire 
where the Veteran reported being in a 
car accident in 1987;
*	July 2006 letter from Dr. Lucas, D.C 
with his opinion; 
*	and the October 2009 VA examination.  

Next, if the examiner finds a low back 
disability is not related to service, the 
examiner should determine if the Veteran's 
service-connected bilateral knee degenerative 
joint disease causes a low back disability or 
an increase in severity of the a low back 
disability.  If the latter, the examiner should 
specify what measurable increase in severity of 
low back disability is due to the service-
connected bilateral knee degenerative joint 
disease.  The examiner should identify the 
baseline level of disability (prior to 
aggravation) and the permanent, measurable 
increase in the severity of the low back 
disability attributable to the service-
connected bilateral knee degenerative joint 
disease.  

3.  Re-adjudicate the claim of service 
connection for a low back disability.  If the 
decision remains in any way adverse to the 
Veteran, provide a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative.  The SSOC must contain notice 
of all relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the issue 
remaining on appeal.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

